WR-62,099-05
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 4/20/2015 12:00:00 AM
                                                                     Accepted 4/20/2015 8:18:35 AM
                                                                                     ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF                TEXAS                        CLERK
                          IN AUSTIN, TEXAS
                                                                      RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                                                                      4/20/2015
                                                                 ABEL ACOSTA, CLERK
  Ex parte Robert Lynn Pruett,
                                            Cause No. _____________
               Applicant


                      MOTION FOR LEAVE TO APPEAR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

         Undersigned counsel represents David R. Dow in proceedings before this

Court.     As the Court is aware, Dow represents Robert Lynn Pruett who is

scheduled to be executed on April 28, 2015. Dow is actively pursuing relief for

Pruett and has filed two petitions for a writ of certiorari in the Supreme Court of

the United States, one of which is still pending. See Pruett v. Texas, No. 14-8837

(U.S. filed Mar. 10, 2015). Dow intends soon to file a third petition for a writ of

certiorari off an opinion handed down by the United States Court of Appeals for

the Fifth Circuit on Friday, April 10, 2015. See Pruett v. Stephens, No. 15-70006

(5th Cir. Apr. 10, 2015). As this Court is aware, Dow has filed a petition for writ

of prohibition on behalf of Pruett in this Court, and that petition is currently

pending.

         Dow has prepared a subsequent application for post-conviction writ of

habeas corpus which he intends to file in the trial court pursuant to Article 11.073
of the Texas Code of Criminal Procedure on April 20, 2015.1 Once that document

has been received by the trial court, Dow desires to file in this Court a motion for

stay of execution pending the disposition of that application. As the Court is

aware, pursuant to the Court’s order of January 14, 2015, Dow cannot practice in

this Court on behalf of the clients he represented on that day (of which Pruett is

one) without first obtaining leave. In re Dow, Nos. WR-61,939-01, WR-61,939-

02, at *3 (Tex. Crim. App. Jan. 14, 2015). This Court previously granted Dow

leave to appear on the petition for writ of prohibition filed on behalf of Pruett.

Order, In re Pruett, No. WR-62,099-03 (Tex. Crim. App. Apr. 1, 2015).

       Counsel therefore respectfully prays the Court grant Dow leave to appear to

file motion to stay Pruett’s execution and to appear in proceedings pursuant to the

application for writ of habeas corpus once that document is forwarded to this Court

by the trial court.

                                  Respectfully submitted,

                                    /s/ Casie L. Gotro
                                      Casie L. Gotro
                                State Bar No. 24048505
                               440 Louisiana, Suite 800
                                 Houston, Texas 77002
                                 Office: 832-368-9281
                                   Fax: 832-201-8273
                             Email: Casie.Gotro@gmail.com


1
 This is a separate pleading from the application for which a motion to appear was filed on April
16 and which was filed in the trial court on April 17.
          Nicole DeBorde
          TBN: 00787344
     712 Main St., Suite 2400
       Houston, Texas 77002
       Office: 713-526-6300
        Fax: 713-228-0034
Email: Nicole@debordelawfirm.com

    Attorneys for David Dow
                        CERTIFICATE OF SERVICE

      I hereby certify that on April 18, 2014, a copy of the foregoing motion was
served on counsel for the State, Melinda Fletcher, via email to
mfletcher@sputexas.org.

                                                 /s/ Casie L. Gotro
                                                 Casie L. Gotro